MGP Ingredients, Inc. Cray Business Plaza 100 Commercial St., P.O. Box 130 Atchison, Kansas 66002-0130 www.mgpingredients.com October 15, 2012 Brad Skinner Senior Assistant Chief Accountant Securities and Exchange Commission Washington, D.C. 20549 Re:MGP Ingredients, Inc. Form 10-K for the Transition Period from July 1, 2011 to December 31, 2011 Filed March 13, 2012 File No. 000-17196 Dear Mr. Skinner: This is in response to your letter dated September 26, 2012 in respect to MGP Ingredients, Inc.’s (the Company) annual report on Form 10-K for the transition period ended December 31, 2011.We have responded to your comments, which we have underlined below.We hope this letter adequately addresses your questions. Form 10-K For the Transition Period from July 1, 2011 to December 31, 2011 Note 1: Nature of Operations and Summary of Significant Accounting Policies Out-of-period Adjustments, page 87 1. We note that during the second quarter of fiscal 2010 you discovered certain transactions recorded in the prior fiscal year had been either duplicated or otherwise erroneously recorded in accounts payable balance. Consequently, you determined certain recorded amounts were not owed and adjusted the accounts payable balance in the second quarter of fiscal 2010 to correct the accounting records. You further disclose that the impact of the correcting adjustment increased reported pretax income for the second quarter of fiscal 2010 by approximately $1,351 thousands. Please explain to us in greater detail how you accounted for this correction of error, stating the applicable U.S. GAAP and addressing FASB ASC 250-10-45-23. During the second quarter of fiscal 2010, the Company became aware of instances of duplicated accounts payable accruals. The original accruals that had been automatically recorded by the system were later duplicated by a manual accrual established at the time of goods receipt. Based on guidance under ASC 250-10-45-271, the Company assessed the impact of the out-of-period errors on both reported earnings for fiscal 2009, when substantially all of the error occurred, and on estimated annual net income for fiscal 2010.In fiscal 2009 we had implemented major changes to our business and, as a result, had recorded large special charges.In addition, we evaluated the effect of the error on actual 2010 net income and on the trend of the Company’s earnings prior to filing our fiscal 2010 Form 10-K.Changes made in fiscal 2009 enabled us to get back to essentially a breakeven level in fiscal 20102. To correct the error, the Company reversed the duplicate payables of $1.351 million (with the offsetting credit recorded to operating income) in second quarter fiscal 2010. Actual results reported for the second quarter fiscal 2010 included income to-date before taxes of $3.9 million, including the reversal of the duplicate payables.Net income was increased by a change in tax law that allowed us to carry back and realize an additional $4.6 million of NOLs, which we disclosed. Rising commodity prices then depressed earnings in the second half of fiscal 2010 to essentially a breakeven level, which was a significant improvement versus the large losses of the previous fiscal year. We determined that the correction of this error did not materially misstate fiscal 2009 or 2010 or any previous period. The basis for our decision was a materiality assessment, which is provided in 3 below. Because we concluded that this correction was immaterial, a restatement (under FASB ASC 250-10-45-23) of the fiscal 2009 or 2010 financial statements was not considered necessary.Our accounting treatment of this followed the guidance for correction of an immaterial error. Our earnings since fiscal 2007, last five years, are listed and charted as follows (in millions): 2010$8.7(includes $1.351 error correction and tax benefit of $4.768) 2011 ($1.3) 2011$10.6(six-month transition period to new 12/31 yearend) 1ASC 250-10-45-27“In determining materiality for the purpose of reporting the correction of an error, amounts shall be related to the estimated income for the full fiscal year and also to the effect on the trend of earnings. Changes that are material with respect to an interim period but not material with respect to the estimated income for the full fiscal year or to the trend of earnings shall be separately disclosed in the interim period.” 2During fiscal 2009 the Company was negatively impacted by overall economic conditions and laid off approximately 50% of its work force, including a number of corporate staff positions. This situation contributed to these errors being made by individuals with limited experience in receiving and recording goods. The Company worked with great care to remedy this situation in 2010.We hired additional highly-qualified finance team members to facilitate more extensive monitoring of accruals and also converted to a new ERP system with solid inherent automated controls that are tested regularly as part of the overall review of our system of internal controls.As an integral part of the conversion to the new system, procurement staff members were extensively trained in the appropriate receiving and recording of goods and a training plan for new hires was executed. Page 2 of 9 The chart below compares reported earnings, excluding effects of the error correction in fiscal 2010, for the years affected (including de minimis years) to reported earnings, including effects of the error correction in fiscal 2010, for the years affected (including de minimis years).We concluded that the comparison yields an immaterial variance to reported earnings in fiscal 2010: The chart below compares reported earnings for the years affected (including de minimis years) to reported earnings for the years affected (including de minimis years), had the errors been corrected on a rollover basis.We concluded that a rollover error correction compared to the correction in fiscal 2010 yields immaterial variances in years affected. Page 3 of 9 As illustrated above, there has been no recent trend in company earnings.The earnings pattern reflects several factors but most notably— a. Highly fluctuating prices for fuel grade alcohol prior to fiscal 2009 when we substantially reduced our exposure to this product b. Highly volatile commodity prices for key inputs in our manufacturing process primarily corn, natural gas and to a lesser extent wheat. c. Overall difficult economic conditions during much of the past five years which necessitated the restructuring of our business in fiscal 2009. We do not provide any earnings guidance and do not have any analysts who try to estimate our earnings.Thus, there were no street expectations of earnings for any period. 2. Also in this regard, please provide us with all disclosures required under paragraphs 7 – 9 of ASC 250-10-50. As stated in response to comment 1, the Company concluded this matter was immaterial and that a restatement was not considered necessary. Because the financial statements were not restated, the required disclosures related to restatements (FASB ASC 250-10-50 (paragraphs 7-9) were determined not to be warranted.Our related 10-Q and 10-K disclosures for second quarter and yearend fiscal 2010, respectively, follow below: a. Second quarter fiscal 2010 disclosure ($ in millions): Out-of-Period Adjustments Out-of-period adjustments are detailed below. Management does not believe the impact of these out of period adjustments materially impact the fair presentation of the Company’s operating results or financial condition for the periods impacted. Accounts Payable. During the second quarter of fiscal 2010 management performed a detailed analysis of accounts that were either duplicated or otherwise erroneously recorded. After analysis, the Company determined certain recorded amounts were not owed and adjusted the accounts payable balance in the second quarter to correct this situation. The impact of the correcting adjustment increased reported pretax income in the second quarter of fiscal 2010 by approximately $1,351. Cost of sales was favorably impacted by $733, and the result of equity in earnings (loss) of joint ventures was improved by $618. b. Yearend fiscal 2010 disclosure ($ in millions): Out-of-period Adjustments During the second quarter of fiscal 2010, management performed a detailed analysis of the accounts payable balance. The analysisindicated certain transactions recorded in the prior fiscal year had been either duplicated or otherwise erroneously recorded. After analysis, the Company determined certain recorded amounts were not owed and adjusted the accounts payable balance in the second quarter of fiscal 2010 to correct the accounting records. Page 4 of 9 The impact of the correcting adjustment increased reported pretax income for the second quarter of fiscal 2010 by approximately $1,351. Cost of sales was favorably impacted by $733, and other income was improved by $618 in the second quarter of fiscal 2010.Management does not believe the impact of this out-of-period adjustment materially impacts the fair presentation of the Company’s operating results or financial condition for the periods impacted. 3. Finally, you disclose that the impact of the correcting adjustment does not materially impact the fair presentation of the Company’s operating results or financial condition for the periods impacted. Refer to SAB Topic 1M and provide us with your materiality analysis. a.) Effects of error correction on actual results at yearend fiscal 2010 ($ in millions): Error Correction$1.351(pre-tax) Pre-tax Income$4.0 Net Income $8.7 (includes $4.768 tax benefit and error correction) Error % of Pre-tax Income 33.78 % Error % of Net Income18.38 %(excludes error correction) b.) Effects of error correction on actual results at yearend fiscal 2009 ($ in millions): Error Correction$1.351(pre-tax) Pre-tax Income($81.9) Net Income($69.1) Error % of Pre-tax Income 1.65 % Error % of Net Income1.95 % The following table details by fiscal quarter the effects of the error correction for fiscal 2009: Net Income ($) Error ($) % Error Q1 FY09 ) -1.94 % Q2 FY09 ) -1.49 % Q3 FY09 ) -4.34 % Q4 FY09 ) -3.70
